DETAILED ACTION
Acknowledgements
The amendment filed 2/28/2020 is acknowledged.
Claims 21-29 and 32-42 are pending.
Claims 21-29 and 32-42 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2020 has been entered.
 
Response to Amendment/Arguments
Regarding the rejection of the claims under 35 USC 101, although the term “processing units” is no longer interpreted as a transitory signal, examiner notes that claim 21 recites “one or more device-readable storage media,” which reads on a transitory signal. Because the claimed device only exists when all of its elements exists, 
Regarding the rejection of the claims over the prior art, applicant states that Robinson does not disclose that a particular application registers as a context handler for audio or video files. Examiner notes, however, that Robinson discloses that different media players are registered to handle different media types (See, e.g., Robinson 5:13-43; 6:47-5) and that data of a particular media type is sent to the media player registered to handle that media type (See, e.g., Robinson 6:13-33, 53-56). Additionally, the media in Robinson is an audio or video file (See, e.g., Robinson 4:54-5:12). Therefore, Robinson discloses that a particular application registers as a “context handler” for audio or video files. 
Applicant’s remaining remarks have been considered, but are moot in view of the new grounds of rejection.

Examiner’s Comments
The claims employ language that does not serve to differentiate the claims from the prior art.
Claim 40 recites “the selected context describing the artistic characteristics of the selected audio or video file is provided to the particular entry point responsive to receiving the user input.” This recites the intended use of the selected context, but does 
Claim 23 recites “the particular entry point identifies a local location on the programmable deice,” claim 25 recites “wherein the selected context identifies a genre of the video data,” claims 26 and 33 recite “at least the following artistic characteristics associated with the selected video file to the particular media application: a genre of the selected video file, a director associated with the selected video file, and a producer associated with the selected video file,” claim 28 recites “wherein the selected audio or video file comprises a selected audio file,” claims 29  and 34 recite “at least the following artistic characteristics associated with the selected audio file to the particular media application: a music genre of the selected audio file, an artist associated with the selected audio file, and an album associated with the selected audio file,” claim 35 recites “the particular entry point identifying a network location,” claim 37 recites “wherein the further input is a selection of a particular action on the menu that is associated with the particular media application,” These limitations describe characteristics of the entry point, file, context, or input, but do not require the performance of any steps or functions that rely on these specific characteristics. Therefore, these limitations recite nonfunctional descriptive material. Claim 39 recites In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-29 and 32-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a transitory signal.
Claim 21 is directed to a transitory signal as it recites “[a] programmable device comprising: . . . one or more device-readable storage media.” The term “device-readable storage media” reads on a transitory signal. The specification further does not exclude transitory signals from being considered “device readable storage media,” as it states that “[c]omputer storage media includes, but is not limited to . . . any other medium which can be used to store the desired information and which can accessed by computing device 600” (PGPub of Specification ¶ 41). Because the claimed device only exists when all of its elements exists, and one of its elements reads on a transitory signal, the claim as a whole is transitory.
Claim 32 is directed to a transitory signal as it recites “hardware computer storage media,” which reads on a transitory signal, as a the term “hardware” is a term that, like “computer” describes what the storage media is used for, and the term “computer storage media” reads on a transitory signal. Additionally, the specification further does not exclude transitory signals from being considered “storage media,” as it states that “[c]omputer storage media includes, but is not limited to . . . any other medium which can be used to store the desired information and which can accessed by computing device 600” (PGPub of Specification ¶ 41).
Transitory signals are defined according to the "Microsoft Press Dictionary Definition" or "IEEE Definition". According to MPEP § 2106, however, there are four In re Nuijten, Docket no. 2006-1371 (Fed. Cir. Sept. 20, 2007)(slip. op. at 18).
Claims 22-29, and 33-37 are also rejected as each depends on either claim 21 or 32.

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-29 and 32-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

New Matter
Claims 21, 32, and 38 recite “determining a selected context describing artistic characteristics of the selected audio or video file,” “providing the selected context describing the artistic characteristics of the selected audio or video file.” Claim 22 recites “the selected context describing the artistic characteristics,” claims 26, 29, 33, and 34, recite “providing at least the following artistic characteristics,” claim 27 recites “determining another context describing other artistic characteristics . . . providing the another context describing the other artistic characteristics . . .,” claim 40 recites “wherein the selected context describing the artistic characteristics of the selected audio or video file,” claim 41 recites “providing the selected context describing the artistic characteristics to the particular third-party media application responsive to the selection,” and claim 42 recites  “providing the selected context describing the artistic characteristics of the selected audio or video file by sending an HTTP request to the particular entry point with HTTP POST data identifying the artistic characteristics.” However, the specification does not disclose artistic characteristics. The specification provides examples of context, for example “the context of the files, such as the artist, album, genre, producer, director, or the like” (PGPub of Specification ¶ 21), “contextual information, such as genre” and “the current context is the rock genre,” (PGPub of Specification ¶ 27), and “the contextual information provided by the media center module to the registered third party applications may include any type of data about a media, such as genre, artist, song, album, or the like” (PGPub of Specification ¶ 29). However, the specification does not disclose or define artistic characteristics, and thus does not disclose “determining a selected context describing artistic characteristics of 
Claims 22-29, 33-37, and 39-42 are also rejected as each depends on either claim 21, 32, or 38.
			
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-29 and 32-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Relative Terminology
The term "artistic characteristics" in claims 21-22, 27, 32, 38, and 40-42  is a relative term which renders the claim indefinite.  The term "artistic characteristics" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the criteria is for a characteristic to be considered “artistic.”
Claims 22-29, 33-37, and 39-42 are also rejected as each depends on either claim 21, 32, or 38.

Unclear Language
Claims 21, 32, and 38 recite “providing the selected context describing the artistic characteristics of the selected audio or video file to a particular entry point that was stored when registering the particular media application.” However, the claim previously states “identifying a particular media application that has been registered by the programmable device as a particular context handler for music or audio files.” Therefore, the claim identifies a particular media application that is a context handler for music or audio files, but then provides the context of a “selected audio or video file” to the particular media application. This language is broad enough to include a situation in which the context of a video file is provided to the particular media application. However, this is unclear because the particular media application was identified as a context handler for music or audio files, not for video files, and therefore would not be able to handle the context of a video file.

Claims 22-29, 33-37, and 39-42 are also rejected as each depends on either claim 21, 32, or 38.
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 
	
Claims 21, 23-28, 32-33, and 38-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robinson (US 7,343,419) in view of Wong, et al. (US 6,968,364) (“Wong”)
Regarding claims 21, 32, and 38 Robinson discloses a method, a physical computer storage media storing instructions which, when executed by a physical processing unit, cause the physical processing unit to perform acts, and a programmable device comprising:
one or more processing units (Robinson 3:7-13, 40-54);
one or more device-readable storage media encoded with executable instructions which, when executed by the one or more processing units (Robinson 3:7-13, 40-54), cause the one or more processing units to perform operations comprising:
registering different media applications as context handlers for digital media on the programmable device by storing associated entry points for the different media applications (Robinson 5:13-43; 6:47-51);
identifying a selected audio or video file (Robinson 2:62-3:2; 4:4-33);
determining a selected context describing characteristics of the selected audio or video file that is identified by the user input (Robinson 2:62-3:2; 4:4-15; 4:57-5:17, 5:43-62; 6:16-18);
identifying a particular media application that has been registered by the programmable device as a particular context handler for music or audio files (Robinson 4:23-33; 5:23-49; 6:34-53); and

Robinson does not specifically disclose that the characteristics are artistic characteristics.
Wong discloses that the characteristics are artistic characteristics (Wong 7:37-47).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Robinson to include the use of artistic characteristics, as disclosed in Wong, in order to allow the receiving system to accurately identify the file for performing an action, such as recording (Wong 3:61-65; 7:37-67).
Regarding claim 23, Robinson discloses that the particular entry point identifies a local location on the programmable device (Robinson 4:34-53; 5:6-12; 6:47-7:9).
Regarding claim 24, Robinson discloses identifying the selected audio or video file is performed responsive to user input (Robinson 2:62-3:2; 4:4-33; 6:13-33, 53-56).
Regarding claim 25, Robinson discloses that the selected audio or video file is a selected video file (Robinson 2:62-3:2; 3:19-22; 4:4-8, 23-28; 5:6-12).
Regarding claims 26 and 33, Wong discloses providing at least the following artistic characteristics associated with the selected video file to the particular media application: a genre of the selected video file, a director associated with the selected video file, and a producer associated with the selected video file (Wong 3:61-65; 7:37-67).
Regarding claim 27, Robinson discloses that the executable instructions, when executed by the one or more processing units, cause the one or more processing units to perform operations comprising:
determining another context for describing other characteristics of another audio or video file when another audio or video file is accessed on the programmable device (Robinson 2:62-3:2; 4:4-15, 23-33; 4:57-5:17, 43-62; 6:16-18);
identifying another media application that has been registered by the programmable device to handle the another context (Robinson 4:23-33; 5:6-12, 23-49; 6:34-53);
providing the another context describing the other characteristics to another entry point that was stored when registering the another media application, wherein the particular media application and the another media application are different applications (Robinson 5:6-12; 6:3-12, 53-56).
Robinson does not specifically disclose that the characteristics are artistic characteristics.
Wong discloses that the characteristics are artistic characteristics (Wong 7:37-47).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Robinson to include the use of artistic characteristics, as disclosed in Wong, in order to allow the receiving system to accurately identify the file for performing an action, such as recording (Wong 3:61-65; 7:37-67).
Regarding claim 28, Robinson discloses that the selected audio or video file comprises a selected audio file (Robinson 2:62-3:2; 4:4-8, 23-28; 5:6-12).
Regarding claim 39, Robinson discloses the method of claim 38, performed by a media center application on the programmable device, wherein the different media applications comprise different third-party applications and the particular media application comprises a particular third-party media application (Robinson 4:34-53; 5:6-12; 6:47-7:9).
Regarding claim 40, Robinson discloses by the media center application, displaying a graphical user interface comprising identifiers of a plurality of different audio or video files; and by the media center application, receiving the user input via the graphical user interface, the user input designating a selected identifier of the selected audio or video file shown on the graphical user interface (Robinson 2:62-3:2; 4:4-33), whereby the selected context describing the characteristics of the selected audio or video file is provided to the particular entry point responsive to receiving the user input (Robinson 2:62-3:2; 4:4-33; 6:13-33, 53-56). 
Robinson does not specifically disclose that the characteristics are artistic characteristics. 
Wong discloses that the characteristics are artistic characteristics (Wong 7:37-47).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Robinson to include the use of artistic characteristics, as disclosed in Wong, in order to allow the receiving system to .


Claims 22, 35-37, and 41-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robinson in view of Wong as applied to claims 21, 32, and 40 above, and further in view of Lundan (US 2006/0159068).
Regarding claims 22 and 42, Robinson in view of Wong does not specifically disclose providing the selected context describing the artistic characteristics of the selected audio or video file by sending an HTTP request to the particular entry point with HTTP POST data identifying the artistic characteristics.
Lundan discloses providing the selected context describing the artistic characteristics associated with the selected audio or video file by sending an HTTP request to the particular entry point with HTTP POST data identifying the artistic characteristics (Lundan ¶¶ 51-58).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Robinson in view of Wong to include providing the selected context describing the artistic characteristics by sending an HTTP request to the particular entry point with HTTP POST data identifying the artistic characteristics, as disclosed in Lundan, in order to obtain services from multiple service providers related to a content item (Lundan ¶¶ 5-7, 33, 38).
Regarding claim 35, Robinson in view of Wong does not specifically disclose the particular entry point identifying a network location.
Lundan discloses a particular entry point identifying a network location (Lundan ¶¶ 51-58).

Regarding claim 36, Robinson discloses displaying a graphical user interface comprising identifiers of a plurality of different audio or video files (Robinson 2:62-3:2; 4:4-33); receiving the user input identifying the selected audio or video file via the graphical user interface, the user input designating a selected identifier of the selected audio or video file shown on the graphical user interface (Robinson 2:62-3:2; 4:4-33).
Robinson in view of Wong does not specifically disclose receiving further user input requesting additional information from the particular media application related to the selected context associated with the selected audio or video file; and providing the selected context to the particular entry point responsive to the further user input.
Lundan discloses receiving further user input requesting additional information from the particular media application related to the selected context associated with the selected audio or video file (Lundan ¶¶ 50-58); and providing the selected context to the particular entry point responsive to the further user input (Lundan ¶¶ 52-58).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Robinson in view of Wong to include receiving further user input requesting additional information from the particular media application related to the selected context associated with the selected audio or video file, and providing the selected context to the particular entry point responsive to the 
Regarding claim 37, Lundan discloses displaying a menu of available actions for the selected audio or video file, wherein the further user input is a selection of a particular action on the menu that is associated with the particular media application (Lundan ¶¶ 50-58).
Regarding claim 41, Wong discloses that the characteristics are artistic characteristics (Wong 7:37-47).
Robinson in view of Wong does not specifically disclose, by the media center application, displaying a menu of available actions for the selected audio or video file; and by the media center application, receiving a selection of a particular action on the menu that is associated with the particular third-party media application and providing the selected context describing the characteristics to the particular third- party media application responsive to the selection.
Lundan discloses by the media center application, displaying a menu of available actions for the selected audio or video file; and by the media center application, receiving a selection of a particular action on the menu that is associated with the particular third-party media application and providing the selected context describing the characteristics to the particular third-party media application responsive to the selection (Lundan ¶¶ 50-58).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Robinson in view of Wong to include displaying a menu of available actions for the selected audio or video file; and receiving .

Claims 29 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robinson in view of Wong as applied to claims 28 and 32 above, and further in view of Khedouri, et al. (US 2006/0008256) (“Khedouri”).
Regarding claims 29 and 34, Robinson discloses that the selected audio or video file is a selected audio file (Robinson 2:62-3:2; 4:4-8, 23-28; 5:6-12), and providing the characteristics associated with the selected audio or video file to a particular entry point that was registered by the particular media application (Robinson 6:13-33, 53-56).
Robinson in view of Wong does not specifically disclose the artistic characteristics are the following: a music genre of the selected audio file, an artist associated with the selected audio file, and an album associated with the selected audio file.
Khedouri discloses the artistic characteristics including: a music genre of the selected audio file, an artist associated with the selected audio file, and an album associated with the selected audio file (Khedouri ¶¶ 19, 128).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Robinson in view of Wong to include artistic characteristics that include a music genre of the selected audio file, an artist 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298.  The examiner can normally be reached on Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685